       Case 1:18-cr-20685-KMW Document 95 Entered on FLSD Docket 05/07/2019 Page 1 of 1

                                            M IN UTE O RD ER                                                 Page3
                                    M agistrate Judge Lauren F.Louis
                    AtkinsBuildingCourthouse-11th Floor                          Date:5/3/2019          Time:1:30p.m.
Defendant: GUSTAVO A.HERNANDEZ                J#: 18125-104      case #: 18-20685-CR-W lLL1AM S

AUSA:M ichaelNadler/PaulHaden                           Attorney: M ichaelPasano/M ichaelPadula
Violation: CONSP/COMMITMONEYLAUNDERING                       Surr/ArrestDate:5/3/2019 YOB:1973
Proceeding: InitialAppearance                                      CJA Appt:
Bond/PTD Held:C Yes C No                   Recom mended Bond:
Bond Setat:                                                        Co-signed by:

 T surrenderand/ordo notobtainpassports/traveldocs                           t-anguage: English
 s ReporttoPTsas directed/or       xzsaweek/monthby                          Disposition:
   phone:      x'saweek/monthinperson                                        pendin M otionforReleaseon Bond
        Random urime testing by Pretrial
 Nr Tr
    seea
      rvi
        ces
        tmentasdeemed necessary                                               Defendantadvised ofrightsand

 Nr Refrainfrom excessiveuseofalcohol                                         charges
     r- Participate in m entalhealth assessm ent& treatm ent
     f-' Maintainorseekfull-timeemployment/education                          GOVtrecPTD based on risk/flight;
     1-- Nocontactwithvictims/witnesses,exceptthroughcounsel                -.Defense requests5/10/19forhearing
     r- No firearm s
 N/ Nottoencumberproperty
 NC Maynotvisittransportationestablishments
         HomeConfinement/ElectronicMonitoringan'
                                               d/or
         Curfew            pm to             am ,paid by
         Allow anies:M editalneeds,courtappearances,attorney visiB,
        '
         religious,em ploym ent
 -   1- Travelextended to:                                                     Tim e from today to          excluded
 NV Other:                                                                     fromSpeedyTrialClock
NEXT COURT APPEARANCE       Date:            Tim e:           Judge:                           Place:
 Report RE Counsel:
PTD Hearing:                    5/10/19      10:00a.m. Duty/M iam i
Arraignment:                           5/10/19     10:00a.m . Duty/M iami
 StatusConference RE:
 D.A.R.14:10:47                                                        Tim e in Court: 5 m ins
                                     s/Lauren F.Louis                                        M agistrateJudge
